Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald A. DiPaula, Reg. No. 58,115 on Thursday, September 30, 2021. 
The application has been amended as follows:

1. 	(Currently Amended)	A method of performing, by a base station, communication in a wireless communication system, the method comprising:
identifying feedback configuration information of a hybrid automatic repeat request (HARQ) process for performing feedback in a unit of a code block group (CBG);
identifying a HARQ process for grant-free transmission among a plurality of HARQ processes;
a size of a bitmap required for feedback information of the identified HARQ process for the grant-free transmission is greater than a size of an available bitmap of the base station, performing bundling on the feedback information of the identified HARQ process for the grant-free transmission; and
transmitting the feedback information based on the performed bundling.

2. 	(Currently Amended)	The method of claim 1, further comprising:
identifying a HARQ process used for grant-based transmission among the plurality of HARQ processes; and
transmitting the feedback information in a unit of a transport block (TB) for the grant-based transmission.

3-4. 	(Canceled)

5. 	(Previously Presented)	The method of claim 1, wherein the performing of the bundling comprises:
identifying a size of the bundling applied to the identified HARQ process, based on the feedback configuration information; and
performing the bundling on the feedback information of the identified HARQ process for the grant-free transmission, based on the identified size of the bundling.

6. 	(Currently Amended)	The method of claim 1, further comprising identifying at least one HARQ process in which the feedback information is transmitted by applying a maximum size of the CBG, based on a size of a bitmap required for feedback information of the at least one HARQ process, a number of at least one HARQ process being used for grant-free transmission, and the maximum size of the CBG,
wherein the bundling is performed on a HARQ feedback process except for the identified at least one HARQ process among the plurality of HARQ processes.

7. 	(Previously Presented)	The method of claim 1, further comprising obtaining a HARQ process number bitmap including at least one of information regarding a HARQ process for transmitting CBG-based feedback information, a negative acknowledgement (NACK) or an acknowledgement (ACK),
wherein the transmitting of the feedback information comprises transmitting the feedback information including the obtained HARQ process number bitmap.

8. 	(Currently Amended)	A method of performing, by a user equipment, communication in a wireless communication system, the method comprising:
a code block group (CBG), from a base station;
receiving feedback information of at least one HARQ process, based on the feedback configuration information;
identifying a HARQ process for grant-free transmission among the at least one HARQ process; and
in case that a size of a bitmap required for feedback information of the identified HARQ process for the grant-free transmission is greater than a size of an available bitmap of the base station, decoding the received feedback information based on bundling performed on the feedback information at the base station.

9. 	(Currently Amended)	The method of claim 8, further comprising decoding feedback information in a unit of a transport block (TB) for a HARQ process used for grant-based transmission.

10. 	(Previously Presented)	The method of claim 8, wherein the decoding of the received feedback information comprises decoding the received feedback information according to a size of bundling indicated based on the feedback configuration information.

11. 	(Currently Amended)	A base station for performing communication in a wireless communication system, the base station comprising:
a transceiver; and
a processor configured to:
identify feedback configuration information of a hybrid automatic repeat request (HARQ) process for performing a feedback, in a unit of a code block group (CBG),
identify a HARQ process for grant-free transmission among a plurality of HARQ processes,
in case that a size of a bitmap required for feedback information of the identified HARQ process for the grant-free transmission is greater than a size of an available bitmap of the base station, perform bundling on the feedback information of the identified HARQ process for the grant-free transmission, and
transmit, via the transceiver, the feedback information based on the performed bundling.

12. 	(Currently Amended)	The base station of claim 11, wherein the processor is further configured to:

transmit via the transceiver the feedback information in a unit of a transport block (TB) for the grant-based transmission.

13-14. 	(Canceled)

15. 	(Previously Presented)	The base station of claim 11, wherein the processor is further configured to:
identify a size of the bundling applied to the identified HARQ process, based on the feedback configuration information, and
perform the bundling on the feedback information of the identified HARQ process for the grant-free transmission, based on the identified size of the bundling.

16. 	(Currently Amended)	The base station of claim 11, wherein the processor is further configured to:
identify at least one HARQ process in which the feedback information is transmitted by applying a maximum size of the CBG, based on a size of a bitmap required for feedback information of the at least one HARQ process, a number of at 
wherein the bundling is performed on a HARQ feedback process except for the identified at least one HARQ process among the plurality of HARQ processes.

17. 	(Previously Presented)	The base station of claim 11, wherein the processor is further configured to:
obtain a HARQ process number bitmap including at least one of information regarding a HARQ process for transmitting CBG-based feedback information, a negative acknowledgement (NACK) or an acknowledgement (ACK), and
transmit the feedback information including the obtained HARQ process number bitmap.

18. 	(Currently Amended)	A user equipment (UE) for performing communication in a wireless communication system, the UE comprising:
a transceiver; and
a processor coupled with the transceiver and configured to:
receive, via the transceiver, feedback configuration information of a hybrid automatic repeat request (HARQ) process for performing a feedback in a unit of a code block group (CBG), from a base station,

identify a HARQ process for grant-free transmission among the at least one HARQ process, and
in case that a size of a bitmap required for feedback information of the identified HARQ process for the grant-free transmission is greater than a size of an available bitmap of the base station, decode the received feedback information based on bundling performed on the feedback information at the base station.

19. 	(Currently Amended)	The UE of claim 18, wherein the processor is further configured to decode feedback information in a unit of a transport block (TB) for a HARQ process used for grant-based transmission.

20. 	(Previously Presented)	The UE of claim 18, wherein the processor is further configured to decode the received feedback information according to a size of bundling indicated based on the feedback configuration information.


Allowable Subject Matter
Claims 1-2, 5-12 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “in case that size of a bitmap required for feedback information of the identified HARQ process for the grant-free transmission is greater than size of an available bitmap of the base station, performing bundling on the feedback information of the identified HARQ process for the grant- free transmission…transmitting the feedback information based on the performed bundling”, as substantially described in independent claim(s) 1 and 11.  These limitations, in combination with the remaining limitations of claim(s) 1 and 11 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “in case that a size of a bitmap required for feedback information of the identified HARQ process for the grant-free transmission is greater than the size of an available bitmap of the base station, decoding received feedback information based on bundling performed on the feedback information at the base station”, as substantially described in independent claim(s) 8 and 18.  These limitations, in combination with the remaining limitations of claim(s) 8 and 18 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474